TENNESSEE BUREAU OF WORKERS’ COMPENSATION
               WORKERS’ COMPENSATION APPEALS BOARD

Dwight Mitchell                              )   Docket No. 2015-06-0954
                                             )              2015-06-0955
v.                                           )
                                             )   State File No. 88416-2015
Randstad North America, et al.               )                  88417-2015
                                             )
                                             )
                                             )
Appeal from the Court of Workers’            )
Compensation Claims                          )
Kenneth M. Switzer, Chief Judge              )


                   Affirmed and Remanded—Filed August 11, 2016


This interlocutory appeal involves an employee and employer who reached a settlement
for work-related injuries suffered by the employee on April 9, 2014, prior to the date the
trial court acquired subject matter jurisdiction under the 2013 Reform Act. The
settlement, which closed the employee’s right to future medical treatment, included
language describing two alleged aggravating events occurring after July 1, 2014, as
within the scope of the settlement. The agreement was approved by the Davidson County
Circuit Court. Subsequently, the employee filed petitions for benefit determination
seeking additional benefits for injuries that were identified as the aggravations described
in the settlement documents. Following an expedited hearing, the trial court denied
benefits on the basis that the parties’ prior court-approved settlement encompassed the
injuries for which the employee sought benefits. The employee has appealed. We affirm
the trial court’s decision and remand the case.

Judge Marshall L. Davidson, III, delivered the opinion of the Appeals Board, in which
Judge David F. Hensley and Judge Timothy W. Conner joined.

Dwight Mitchell, Madison, Tennessee, employee-appellant, pro se

Troy Hart, Knoxville, Tennessee, for the employer-appellee, Randstad North America




                                            1
                                            Opinion

       Dwight Mitchell (“Employee”) is a fifty-three-year-old resident of Davidson
County, Tennessee, who was employed by Randstad North America (“Employer”). 1 On
April 9, 2014, Employee suffered injuries that were accepted as compensable and for
which workers’ compensation benefits were provided. Employee alleged that on
September 23, 2014, he suffered an aggravation of his injuries while on light duty and, on
March 12, 2015, suffered a second aggravation while participating in physical therapy
necessitated by the April 9 work injury.

       On November 25, 2015, the parties appeared before the Davidson County Circuit
Court for approval of a settlement agreement. The agreement reflected Employee’s
assertion that on April 9, 2014, he was involved in a work-related accident and sustained
injuries to his back, neck, legs, arms, head, hips, and chest. The agreement further
described the alleged aggravations of these injuries on September 23, 2014, and March
12, 2015.

        The Davidson County Circuit Court approved the settlement, for which Employee
was paid $25,000 in a lump sum. The court’s order approving the settlement noted that
this payment was for “full, final and complete settlement and discharge of [Employer]
and its insurer from any further liability to [Employee] for any claimed medical condition
or disability . . . by reason of said alleged accident or aggravations.” (Emphasis added.)
The order further reflects that Employer would not be responsible for any “past, present
or future medical expenses” related to the alleged injuries. The joint petition setting out
the terms of the settlement agreement and presented to the judge for approval
acknowledged that the parties “agree that there is always the possibility of later
manifestations of injury, further and additional disability and resulting medical expenses,
nonetheless, in consideration of the foregoing possibility or probability, all parties enter
into this settlement agreement in lieu of any other workers’ compensation . . . benefits.”

      Thereafter, Employee filed two petitions for benefit determination with the Bureau
of Workers’ Compensation, seeking additional benefits based on the alleged aggravating
events on September 23, 2014 and March 12, 2015. Following a hearing at which
Employee testified, the trial court found that Employee sustained an injury on April 9,
2014, and sustained aggravations of that injury on September 23, 2014 and March 12,
2015. The trial court went on to observe that “[b]y the plain language of the agreement,
which he testified he read, reviewed, signed and understood ‘at the time,’ [Employee]
expressly acknowledged aggravations of a prior work-related injury on September 23,
2014, and March 12, 2015.” In denying relief, the trial court also noted that Employee

1
  The record does not contain a transcript of the proceedings in the trial court or a statement of the
evidence presented at the expedited hearing. Thus, we have gleaned the facts from the documents and
exhibits filed in the trial court, including the trial court’s June 17, 2016 expedited hearing order.
                                                  2
accepted a lump-sum payment as a “full, final and complete settlement and discharge of
[Employer] from any further liability . . . by reason of said alleged accident or
aggravations.” Employee has appealed.

       To the extent Employee alleges that he suffered distinct, compensable injuries on
September 23, 2014 and March 12, 2015 for which he is owed benefits under post-reform
law, there is nothing in the record beyond Employee’s bare allegations supporting such a
claim. To the extent Employee alleges that he suffered aggravations on September 23,
2014 and March 12, 2015 entitling him to additional benefits under pre-reform law and
that the parties’ court-approved settlement should be set aside, such arguments should be
addressed to the Davidson County Circuit Court. We note that prior to this action,
Employee characterized the incidents at issue as aggravations of the April 9, 2014 injury,
which were specifically addressed in the parties’ court-approved settlement.

       We also note that, although a hearing was held in this case and testimony was
presented to the trial court, no transcript or statement of the evidence has been filed.
Thus, the totality of the evidence introduced in the trial court is unknown, and we decline
to speculate as to the nature and extent of the proof presented to the trial court. Instead,
consistent with established Tennessee law, we must presume that the trial court’s rulings
were supported by sufficient evidence. Vulcan Materials Co. v. Watson, No. M2003-
00975-WC-R3-CV, 2004 Tenn. LEXIS 451, at *7 (Tenn. Workers’ Comp. Panel May 19,
2004) (“In the absence of an adequate record on appeal, this Court must presume the trial
court’s rulings were supported by sufficient evidence.”); Leek v. Powell, 884 S.W.2d 118,
121 (Tenn. Ct. App. 1994) (“In the absence of a transcript or a statement of the evidence,
we must conclusively presume that every fact admissible under the pleadings was found
or should have been found favorably to the appellee.”).2

        Accordingly, the trial court’s denial of the requested benefits is affirmed. The
case is remanded for any further proceedings that may be necessary.




2
  Employee has filed motions asking that we consider certain documents that were not admitted into
evidence and that this case be set for oral argument. These motions are denied. Also, while not entirely
clear, Employee appears to raise issues concerning the effect of a lump sum payment on a party’s ability
to set aside a settlement and that he was terminated in retaliation for bringing a workers’ compensation
claim. The argument Employee makes concerning the lump sum payment is not relevant to our review of
the trial court’s order, and neither we nor the Court of Workers’ Compensation Claims has jurisdiction to
consider any allegations of retaliatory discharge.
                                                   3
                       TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                         WORKERS’ COMPENSATION APPEALS BOARD

Dwight Mitchell                                          )   Docket No.    2015-06-0954
                                                         )                 2015-06-0955
v.                                                       )
                                                         )    State File No. 88416-2015
Randstad North America, et al.                           )                 88417-2015


                                     CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Appeals Board’s decision in the
referenced case was sent to the following recipients by the following methods of service
on this the 11th day of August, 2016.
 Name                    Certified   First Class   Via   Fax       Via     Email Address
                         Mail        Mail          Fax   Number    Email

 Dwight Mitchell                          X                          X     Dwightmitchell1222@yahoo.com;
                                                                           323 Forest Park Rd. 4-5, Madison TN
                                                                           37115
 Charlie Pierce                                                      X     cepierce@mijs.com
 Troy Hart                                                           X     wth@mijs.com
 Kenneth M. Switzer,                                                 X     Via Electronic Mail
 Chief Judge
 Penny Shrum, Clerk,                                                 X     Penny.Patterson-Shrum@tn.gov
 Court of Workers’
 Compensation Claims




Matthew Salyer
Clerk, Workers’ Compensation Appeals Board
220 French Landing Dr., Ste. 1-B
Nashville, TN 37243
Telephone: 615-253-1606
Electronic Mail: Matthew.Salyer@tn.gov